Citation Nr: 1121565	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a stroke. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to January 1959 with subsequent service with the United States Army Reserve.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had a stroke during a period of active duty for training (ACDUTRA) with the Army Reserve in June 1998.  Personnel records, including a December 1998 letter from the Veteran's commanding officer as well as a copy of the Veteran's earnings and leave statement, confirm that he served a period of ACDUTRA from June 14, 1998 to June 28, 1998.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.   

Service treatment records establish that on June 26, 1998 the Veteran complained of chest pain with a history of a myocardial infarction in March 1998.  He was diagnosed with unstable angina and taken to a hospital emergency room.  The Veteran also demonstrated forgetfulness and slurred speech and a head CT was ordered.  The CT showed mild parenchymal atrophy and small vessel ischemic changes without evidence of an intracranial mass and hemorrhage.  The ER doctor characterized the head CT as negative.  The Veteran was then transferred to another hospital for a coronary angiography and discharged the next day.  

In support of his claim, the Veteran submitted several letters from his private neurologist stating that he had a stroke during his June 1998 period of ACDUTRA with current residuals including memory loss.  Under the duty to assist, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The medical opinions from the Veteran's private neurologist constitute competent medical evidence of a link between service and the claimed stroke residuals, and a VA examination and medical opinion is therefore required by the duty to assist.  

The Board also finds that efforts should be made to obtain the Veteran's complete VA treatment records and records from the private neurologist.  While some records from the Salisbury VA Medical Center are included in the claims file, these records only directly pertain to the Veteran's hearing loss.  However, a VA medical history list included within the records indicates a diagnosis of dementia associated with Alzheimer's disease.  This diagnosis suggests a possible alternative etiology for the Veteran's complaints of memory loss.  In any event, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The few VAMC records in the claims file indicate that additional records are available and these records must therefore be procured.  

The record also contains multiple letters from the private neurologist stating that the Veteran experienced a stroke in June 1998, but there is no indication that VA has requested treatment records from this physician.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In a November 2006 letter, the neurologist stated that his diagnosis of a stroke was based on radiographs that showed two previous strokes.  Treatment records from this physician are therefore relevant to the Veteran's current claim, especially in light of the June 1998 ER doctor's characterization of the head CT as negative and the finding of dementia associated with Alzheimer's disease in the Veteran's VA treatment records. 

Finally, in August 2010, the Veteran submitted a July 2010 letter and medical opinion from his private doctor.  This evidence was received after the June 2009 supplemental statement of the case (SSOC) and was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c) (2010).  Upon remand, the claim on appeal should be readjudicated with consideration of all evidence added to the record since the June 2009 SSOC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided a medical release form and specifically requested to execute it to authorize VA to obtain medical treatment records from Dr. Edward G. Hill, a physician at the Salem Neurological Center.

2.  Obtain records of treatment from Dr. Hill.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Obtain the Veteran's complete records of treatment from the Salisbury VAMC pertaining to the diagnoses of dementia and Alzheimer's disease.

4.  After the above evidence has been associated with the claims file, afford the Veteran a VA examination with a neurologist to determine the nature and etiology of the claimed stroke residuals.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including treatment records from the Veteran's June 1998 period of ACDUTRA and from his private neurologist, the examiner is requested to:

a)  determine whether it is at least as likely as not (50 percent or better probability) that the Veteran had a stroke during his June 1998 period of ACDUTRA; and

b)  if the Veteran had a stroke in June 1998, determine all current residuals of the stroke.  

A complete rationale must be provided for all expressed opinions.  

5.  Readjudicate the Veteran's claim with consideration of all evidence, including that received since the June 2009 SSOC.  If the claim remains denied, the AOJ should issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



